Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 18, 2021

The Court of Appeals hereby passes the following order:

A21D0377. MOUSSA DIARRA v. THE STATE.

      According to his application, Moussa Diarra was arrested in March 2021 and
charged with financial transaction card fraud. The trial court entered an order setting
bond in the amount of $10,000. Diarra filed a motion for a reduction of bond, which
the trial court denied. Diarra then filed this application for discretionary appeal.
      Because this case remains pending below, the trial court’s order denying
Diarra’s motion for bond reduction was interlocutory. See Howard v. State, 194 Ga.
App. 857 (392 SE2d 562) (1990). To appeal the order, Diarra was required to comply
with the interlocutory appeal procedure, including obtaining a certificate of
immediate review from the trial court. See OCGA § 5-6-34 (b). Although Diarra filed
a discretionary application, “[t]he discretionary appeal statute does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996).
      Diarra’s failure to follow the proper appellate procedure deprives us of
jurisdiction to consider this application, which is hereby DISMISSED. See Mullinax
v. State, 271 Ga. 112 (1) (515 SE2d 839) (1999); Howard, 194 Ga. App. at 857.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/18/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.